DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed 05/21/2021, has been received, entered into the record, and considered.  See attached form PTO-1449.

Claim Objections
Claims 10 and 21 are objected to because of the following informalities:  the limitations “the filtered right side table, and a filtered right side table” appear to be a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite limitations that cover mental processes. This judicial exception is not integrated into a practical application because the claims do not add meaningful limitations to the method. The claims do not include additional elements that are sufficient to amount to significantly 
Claim 1 recites:
receiving a query with a conjunctive predicate and a plurality of disjunctive predicates for a plurality of tables; 
generating, with a processor, a query plan for the query, wherein there is a join operator for each of the plurality of disjunctive predicates; 
evaluating each of the plurality of join operators for the each of the plurality of disjunctive predicates to generate a results set; 
deduplicating the results set; and returning the deduplicated results set.

Under broadest reasonable interpretation, the above claim covers performance of the limitations in the mind, but for the limitation “generating, with a processor, a query plan…”  The mere nominal recitation of a generic processor does not take the claim limitations out of the mental processes grouping. As such, the claim recites a mental process.

The claim as a whole does not integrate the mental process into a practical application as it does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.

Therefore, claim 1 is not patent eligible.

Claim 12 recites a system with similar limitation as claim 1 with additional limitations “a set of storage resources that store a plurality of tables; a query processor, coupled to the set of storage resources”. These recitations do not take the claim limitations out of the mental processes grouping. As such, also not patent eligible for the same reasons as noted above for claim 1.

Claim 23 recites a non-transitory machine-readable medium with similar limitation as claim 1 with additional limitations when executed by one or more processors of a computing device, cause the one or more processors to perform the limitations similar to claim 1. The mere nominal recitation of a generic processor does not take the claim limitations out of the mental processes grouping.  As such, also not patent eligible for the same reasons as noted above for claim 1.

Dependent claims 2, 13, and 24 directed to deduplicating the results (abstract idea – inherited from their base claims).

Dependent claims 3 and 14 directed to filtering left side table (Abstract idea – performing in the mind).



Dependent claims 5 and 16 directed to adding left join to results set (Abstract idea – performing in the mind).

Dependent claims 6 and 17 directed to filtering using bloom filter (extra solution activity).

Dependent claims 7 and 18 directed to applying the bloom filter on a row-by-row basis (extra solution activity).

Dependent claims 8 and 19 directed to applying range bloom filter (extra solution activity).

Dependent claims 9 and 20 directed to micro-partitions comprises a file (extra solution activity).

Dependent claims 10 and 21 directed to performing join and filtering right side table (Abstract idea – performing in the mind).

Dependent claims 11 and 22 directed to adding results from the right side join to the results set (Abstract idea – performing in the mind).

Consequently, the dependent claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 12-16, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Fender; Pit et al. (“Fender”) US 20200341981 A1 in view of Ahmed; Rafi et al. (“Ahmed”) US 20100030756 A1.
Regarding claim 1, Fender teaches A method comprising: 
The query, including the filter join predicates, may have been authored by a user, by an application, by a combination of a user and an application, or as a result of rewrites based on a query rewrite technique applied on the query authored by the user or the application [0004];
Conditions in filter join predicates may be related to each other with logical operators such as AND (for "conjunctive join predicates") or OR (for "disjunctive join predicates") [0006];
In query optimization, a query rewrite technique may rewrite a representation of a query from one form to another form as long as the two forms are semantically equivalent to each other… the representation may include data that describes steps that may be taken to execute the query, such as an execution plan. An execution plan is a set of directives and metadata that is prepared for an execution engine ([0008, 0006-disjunctive and 0035]); 
evaluating each of the plurality of join operators for the each of the plurality of disjunctive predicates to generate a results set as Conditions in filter join predicates may be related to each other with logical operators such as AND (for "conjunctive join predicates") or OR (for "disjunctive join predicates"). The join predicates may also include sub-queries that require evaluation of separate select statements and may include further sub-queries [0006]; 
deduplicating the results set as The Post-Join Semi-Join Rewrite Technique removes duplicates that were introduced by the inner-join operation post the inner-join… distinct operation is applied to the tuple identifier to remove duplicates after applying inner-join between the preserving table and the non-preserving table on join predicate P ([0036 and 0076]); and 
FIG. 4 illustrates the result of the inner-join operation for inner-join between table 200 and table 210 on attribute C1 [0075].
Fender does not explicitly teach receiving a query with a conjunctive predicate and a plurality of disjunctive predicates for a plurality of tables.
Ahmed; however, teaches the steps of:
 receiving a query with a conjunctive predicate and a plurality of disjunctive predicates for a plurality of tables as query Q3 and query Q4 ([0023 and 0024]).
evaluating each of the plurality of join operators for the each of the plurality of disjunctive predicates to generate a results set as Query Q7 below is an example of a query that contains two disjunctive NOT EXISTS subqueries that are equivalent ([0033, 0025, and 0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Ahmed’s teaching would have allowed Fender’s to optimize queries executed by a database system by coalescing the conjunctive/disjunctive subqueries.

Regarding claims 2, 13, and 24, Fender further teaches wherein deduplicating the results set comprises: deduplicating the results set using at least one or more row identifiers of the plurality of tables as At step 103, a distinct operation is applied to the identifier column to remove duplicates([0076 and 0074-row-id]).

Regarding claims 3 and 14, Fender teaches The query may include join predicates that filter the data by placing conditions on the data that is to be included as part of the result set ([0003-0006-conjunctive and disjunctive]).
Fender does not explicitly teach filter a left side table for each of the plurality of disjunctive predicates.
Ahmed; however, teaches filter a left side table for each of the plurality of disjunctive predicates as The two disjunctive EXISTS subqueries in Q3 may be coalesced into a single EXSTS subquery, as illustrated by query Q4 below ([0024, 0025, and 0033] T2-> filter left side table).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Ahmed’s teaching would have allowed Fender’s to narrow the result set by filtering the predicates.

Regarding claims 4 and 15, Fender does not explicitly teach performing a left side join using the join operator, the filtered left side table, and a filtered right side table.
Ahmed; however, teaches performing a left side join using the join operator, the filtered left side table, and a filtered right side table as T2.a=T3.c and T3.a=5 ([0024]).

Fender further teaches adding results from the left side join to the results set When evaluating a semi-join, rows from T1 that match the condition are added to the semi-join table, and rows from T1 that do not match the condition are not added to the semi-join table[0012].

Regarding claim 12, the instant claim recites a system with similar limitations as claim 1 and as such rejected under the same rationale as noted above for claim 1.
This claim additionally recites the limitation: a set of storage resources that store a plurality of tables.
Fender teaches a set of storage resources that store a plurality of tables as Generally, data is stored in a database in one or more data containers, each container contains records, and the data within each record is organized into one or more fields. In relational database systems, the data containers are typically referred to as tables, the records are referred to as rows, and the fields are referred to as columns [0133];
A multi-node database management system is made up of interconnected nodes that share access to the same database. Typically, the nodes are interconnected via a network and share access, in varying degrees, to shared storage, e.g. shared access to a set of disk drives and data blocks stored thereon. The nodes in a multi-node database system may be in the form of 

Regarding claim 23, the instant claim recites a non-transitory machine readable medium with similar limitations as claim 1 and as such rejected under the same rationale as noted above for claim 1.

Claims 6, 7, 10, 11, 17, 18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fender; Pit et al. (“Fender”) US 20200341981 A1 in view of Ahmed; Rafi et al. (“Ahmed”) US 20100030756 A1 as applied to claims 1, 12, and 23 further in view of Bellamkonda; Srikanth et al. (“Bellamkonda”) US 20200026788 A1.
Regarding claims 6 and 17, Fender and Ahmed do not explicitly teach filtering a right side table using at least one of a bloom filter and a range bloom filter.
Bellamkondal; however, teaches filtering a right side table using at least one of a bloom filter and a range bloom filter as A bloom bit vector 212 is a space-efficient probabilistic data structure that can be used to test whether an element is a member of a set or not.  In this example, a bloom bit vector 212 is created by the "PART JOIN FILTER CREATE" operator from FIG. 1A with a separate bit allocated for each partition 206, 208, 210 of the Employees 204 table [0036].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Bellamkondal’s teaching would have allowed Fender-Ahmed’s to conduct 

Regarding claims 7 and 18, Fender and Ahmed do not explicitly teach wherein the bloom filter is applied on a row-by-row basis to the right side table.
Bellamkondal; however, teaches the bloom filter is applied on a row-by-row basis to the right side table as Thus, because rows "5", "6", and "7" of the Employees 204 table belong to the second partition 208, the bloom bit for the second partition 208 of the Employees 204 table is set to "1", as shown in the bloom bit vector 212 [0036].

Regarding claims 10 and 21, Fender further teaches performing a right side join using the join operator, the filtered right side table, and a filtered right side table as non-preserving table (table 210) on join predicate table200.C1=table210.C1 [0072].
Bellamkondal also teaches performing a right side join using the join operator, the filtered right side table, and a filtered right side table as The query optimizer chooses the "Employees" table, illustrated graphically in FIG. 2 as Employees 204, as the probe input with a join key column entitled "Dept No" ([0035-0037]).

Fender further teaches adding results from the right side join to the results set as The operation(s) may select, group, order, filter, or otherwise process data, and the processed data may be returned as part of a result set. The query may include join predicates that filter the data by placing conditions on the data that is to be included as part of the result set [0003].
For some join operations, the first table in the join operation may be called the "left table," and the second table in the join operation may be called the "right table." The join operation produces a result set that may be stored temporarily, used in evaluating other queries, or written as a new table in a database. The result set may often be stored temporarily so that other parts of the query may select, organize, or filter data from the result set [0007].
Bellamkondal also teaches adding results from the right side join to the results set as An execution plan operator may generate a set of rows as output.  There are execution plan operators for performing operations such a table scan, sort-merge join, nested-loop join, or filter operation.  For example, a table scan plan operator may scan rows in a database table and return the rows to a filter plan operator.  The filter plan operator may filter rows that satisfy a predicate condition in a query that requires that a column have a certain value, returning rows that have the certain value in the column ([0033 and 0034]).

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fender; Pit et al. (“Fender”) US 20200341981 A1 in view of Ahmed; Rafi et al. (“Ahmed”) US 20100030756 A1 as applied to claims 1, 12, and 23 further in view of Bellamkonda; Srikanth et al. (“Bellamkonda”) US 20200026788 A1 and Deshmukh; Vijay et al. (“Deshmukh”) US 8290972 B1.
Regarding claims 8 and 19, Fender, Ahmed, and Bellamkondal do not explicitly teach wherein the range bloom filter is applied to one or more micro-partitions of the right side table.
Bellamkondal; however, teaches bloom filter is applied to one or more micro-partitions of the right side table as FIG. 1A with a separate bit allocated for each partition 206, 208, 210 of the Employees 204 table [0036].
The bloom bit vector is generated by allocating one bit for each partition of a probe table and setting each bit of the vector based on whether the first set of work granules produce output rows that correspond to a partition of the probe table [0051].
Deshmukh; however, teaches the range bloom filter as The hash functions of the Bloom filters 300A-D are configured such that their range matches the length of the bit vector.  For example, if the Bloom filter 300A includes a bit vector which is 200 bits long, the hash functions preferably return a value between 1 and 200 (col. 7, lines 23-27 and col. 12, line 50-col. 13, line 4).
Deshmukh’s teaching would have allowed Fender-Ahmed-Bellamkondal’s to provide a quick and efficient way to identify if a key exists in a partition by querying that key against the bloom filters.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fender; Pit et al. (“Fender”) US 20200341981 A1 in view of Ahmed; Rafi et al. (“Ahmed”) US 20100030756 A1, Bellamkonda; Srikanth et al. (“Bellamkonda”) US 20200026788 A1 and Deshmukh; Vijay et al. (“Deshmukh”) US 8290972 B1 as applied to claims 8 and 19 further in view of Cherniack; Mitch et al. (“Cherniack”) US 20080033914 A1.
Regarding claims 9 and 20, Fender, Ahmed, Bellamkondal, and Deshmukh do not explicitly teach wherein each of the one or more micro-partitions comprises a file.
Cherniack; however, teaches wherein each of the one or more micro-partitions comprises a file as Although some databases will partition a table horizontally into multiple files, the drawing depicts the illustrated logical table's contents as contained in a single file, in which the values are stored in the following order: row 1 (Emp#), row 1 (Dept), row 1 (Room), row 1 (Phone), row 1 (Age), row 2 (Emp#), etc.[0014].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Cherniack’s teaching would have allowed Fender-Ahmed-Bellamkondal- Deshmukh’s to facilitate query optimization by employing partitions to reflect the organization of data.

Conclusion
The prior art made of record and not relied upon in form PTO-892 is considered pertinent to applicant's disclosure.
*****


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE WONG whose telephone number is (571)272-4120. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESLIE WONG/Primary Examiner, Art Unit 2164